 1
 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT
 8                                   EASTERN DISTRICT OF CALIFORNIA
 9                                           FRESNO DIVISION
10

11   PATRICK GARCIA,                                  Case No. 1:18-cv-01493-SAB
12                      Plaintiff,                    ORDER RE STIPULATION FOR
                                                      VOLUNTARY DISMISSAL WITH
13   v.                                               PREJUDICE OF PLAINTIFF’S FIFTH AND
                                                      SIXTH CAUSES OF ACTION
14   PRAXAIR, INC.,
                                                      (ECF No. 34)
15                      Defendant.
16

17          Patrick Garcia (“Plaintiff”) filed a complaint in this action on October 29, 2018. On April 2,
18   2020, a stipulation to dismiss the fifth and sixth causes of action pursuant to Fed. R. Civ. P.
19   41(a)(1)(A)(ii) was filed.
20          The Ninth Circuit has held that Federal Rule of Civil Procedure 41(a)(1) cannot be used to
21   dismiss individual claims against defendants, and that Rule 15 is the proper mechanism to do so.
22   See Hells Canyon Pres. Council v. U.S. Forest Serv., 403 F.3d 683, 687 (9th Cir. 2005) (“In the
23   specific context of Rule 41(a)(1), we have held that the Rule does not allow for piecemeal
24   dismissals. Instead, withdrawals of individual claims against a given defendant are governed by
25   [Rule 15].”); Ethridge v. Harbor House Rest., 861 F.2d 1389, 1392 (9th Cir. 1988) (holding a
26   plaintiff cannot use Rule 41 “to dismiss, unilaterally, a single claim from a multi-claim complaint.”);
27   but see Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997) (“The Plaintiff may dismiss
28
                        1       some or all of the defendants, or some or all of his claims, through a Rule 41(a)(1) notice.”). The

                        2       Court finds it proper to construe the parties’ stipulation to dismiss the individual cause of action as

                        3       consent to amend the complaint under Rule 15 of the Federal Rules of Civil Procedure. See Hells

                        4       Canyon Pres. Council, 403 F.3d at 689 (“The fact that a voluntary dismissal of a claim under Rule

                        5       41(a) is properly labeled an amendment under Rule 15 is a technical, not a substantive distinction.”)

                        6       (quoting Nilssen v. Motorola, Inc., 203 F.3d 782, 784 (Fed. Cir. 2000)). Therefore, the Court will

                        7       give full effect to the parties’ stipulation through a Rule 15 amendment.

                        8                Accordingly, IT IS HEREBY ORDERED that pursuant to the parties’ stipulation the

                        9       operative complaint filed October 29, 2018 (ECF No. 1) is DEEMED AMENDED and the fifth and

                     10         sixth causes of action are no longer alleged against Defendant Praxair, Inc.

                     11
                                IT IS SO ORDERED.
                     12

                     13         Dated:     April 2, 2020
                                                                                  UNITED STATES MAGISTRATE JUDGE
                     14

                     15

                     16

                     17

                     18

                     19
                     20

                     21

                     22

                     23

                     24

                     25

                     26
                     27

                     28
LITTLE R MEND EL SO N, P .C .
    5200 N orth Palm Avenue     STIPULATION FOR VOLUNTARY DISMISSAL                                    Case No. 1:18-CV-01493-LJO-SAB
           Suite 302
    Fresno, CA 93704.2225
         559.244.7500
                                WITH PREJUDICE OF PLAINTIFF’S FIFTH AND
                                SIXTH CAUSES OF ACTION
